Citation Nr: 0209261	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for circulatory 
disability.

4.  Entitlement to service connection for residuals of a cold 
injury (frostbite).


(The issues of entitlement to service connection for hearing 
loss, tinnitus and psychiatric disability, to include post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied entitlement to 
service connection for hypertension, heart disability, 
hearing loss, tinnitus, circulatory disability, residuals of 
a cold injury and psychiatric disability, to include PTSD.

In January 2001, the Board issued a decision denying the 
veteran's claims of entitlement to service connection for 
hypertension, heart disability, hearing loss, tinnitus, 
circulatory disability, residuals of a cold injury 
(frostbite) and psychiatric disability, to include PTSD.  The 
veteran appealed the January 2001 decision, and in an order 
dated in May 2001, the United States Court of Appeals for 
Veterans Claims (Court), granted a joint motion to vacate the 
Board's January 2001 decision and remand the case to the 
Board.  Thereafter the case was returned to the Board. 

The Board notes that the issues of entitlement to service 
connection for hearing loss, tinnitus and psychiatric 
disability, to include PTSD, have been developed for 
appellate review; however, the Board is currently undertaking 
additional development on those issues pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
actions are completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.   


FINDING OF FACT

The veteran does not have hypertension, heart disability, 
circulatory disability or any residuals of a cold injury.


CONCLUSION OF LAW

The veteran does not have hypertension, heart disability, 
circulatory disability or any residuals of a cold injury that 
are the result of disease or injury incurred in or aggravated 
by active duty; nor may the incurrence or aggravation during 
service of such disabilities be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The joint motion adopted by the Court in its May 2001 order 
in essence took the position that a remand of this case was 
warranted in light of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
(Court may not determine in the first instance the specific 
applicability of the VCAA).  The joint motion additionally 
found that although the January 2001 Board decision did 
consider the veteran's claims under the VCAA, the Board 
provided no explanation as to how the development of the 
veteran's claims fulfilled the requirements of the VCAA.  The 
joint motion also noted, in essence, that the veteran's 
claims had been developed at the RO level under the law and 
regulations governing the development of claims which existed 
prior to the enactment of the VCAA.  The joint motion 
requested that the Board re-adjudicate the claims that were 
denied in the January 2001 Board decision, with a specific 
explanation as to whether all of the provisions of the VCAA 
had been met under the facts of the instant case. 

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

The Board notes that on August 29, 2001, following return of 
the case to the Board, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629. 

In addressing whether the notice and development provisions 
of the VCAA and the regulations were de facto complied with 
by the RO, the Board observes that the May 2001 joint motion, 
as adopted by the Court, did not in any manner suggest that 
additional notice or development was actually required in 
light of the VCAA, although the joint motion did suggest the 
need for a better explanation as to why VA examination of the 
veteran is not warranted in the instant case.  The only 
reasons for the Court's remand were for the Board to 
determine the applicability of the VCAA to this case and to 
explain whether all provisions of the VCAA were complied with 
in the instant case.  Moreover, the veteran's attorney was 
specifically informed in January 2002 that he could submit 
any additional argument or evidence within 90 days; he never 
responded, and has not otherwise suggested that the notice or 
development already undertaken in the instant case fails to 
comply with the requirements of the VCAA.

The Board, on review of the record, finds that all 
requirements of the VCAA and the regulations issued on August 
29, 2001 have been effectively complied with.  In this 
regard, the Board notes that the RO, in determining that 
service connection was not warranted for hypertension, heart 
disability, circulatory disability and residuals of a cold 
injury denied those claims on the basis that they were not 
well grounded.  However, the record reflects that the RO, by 
letter dated in March 1998, informed the veteran that the 
following was required in order to substantiate his claim:  
medical evidence of a current disability, and medical 
evidence of a link between the disability claimed to have 
been incurred in service and the current disability.  The 
letter further requested that the veteran submit medical 
evidence showing that his claimed disabilities had been 
treated since service, and informed him that the best type of 
evidence to submit was statements from physicians who had 
treated him since discharge.  The letter lastly provided the 
veteran with the appropriate forms to authorize VA to obtain 
medical records for the veteran, and requested that he 
complete and return the forms for pertinent treatment 
provided by any physicians or hospitals.  The record reflects 
that the veteran never responded to the March 1998 letter, 
and that he was informed of his failure to respond in the 
October 1998 rating decision from which the current appeal 
originates.  The Board notes in passing that the veteran's 
representative, in an October 1998 statement, contended that 
the veteran did respond in submissions dated February 13, 
1998, and July 10, 1998, but the Board points out that the 
February 13, 1998, submission was the veteran's original 
claim for service connection (which provided no information 
other than identifying the disabilities for which service 
connection was sought), and the July 10, 1998, submission 
pertained only to the claim for service connection for 
hearing loss.

In addition, the record reflects that the veteran was 
provided in November 1998 with notice of the October 1998 
rating decision denying his claims.  In response to his 
notice of disagreement, the veteran was provided with a 
statement of the case in May 1999 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran thereafter perfected his appeal of his issues.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the RO's March 
1998 letter and the May 1999 statement of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims, particularly as to the need to 
submit current evidence of a disability.  Moreover, the 
veteran was informed that he was responsible for submitting 
the referenced evidence, but was made aware through the 
provision of VA Forms 21-4142 that VA would attempt to obtain 
any medical records for which he provided authorization.  The 
Board emphasizes that the veteran has never suggested to VA 
that any medical records pertinent to the instant claims even 
exist, and in fact specifically indicated on his VA Form 21-
526 filed in February 1998 that he had not been treated by 
any civilian physician or hospital for his disabilities, or 
by any military hospital after service.  It is clear from 
submissions by and on behalf of the veteran that he is aware 
of the legal requirements in this case.  

With respect to VA's duty to assist the veteran, the Board 
again notes that the veteran has not identified any pertinent 
medical records for the RO to obtain, and in fact has denied 
receiving any treatment by civilian physicians or hospitals, 
or by any military hospital since service.  In a July 1998 
statement, the veteran's representative submitted a statement 
by a private audiologist and in March 1999 submitted a 
statement by a Readjustment Counseling Specialist at a Vet 
Center; there is no indication from the contents of either 
submission that records are available that pertain to the 
issues decided herein.  In short, despite being asked by the 
RO to identify any pertinent records and provided with the 
forms for authorizing VA to obtain such records on the 
veteran's behalf, neither the veteran nor his representative 
has identified any pertinent source of records in connection 
with the instant claims.  

The Board notes that the veteran has not been afforded a VA 
examination with respect to his claimed disabilities.  The 
joint motion for remand noted that the presence of a current 
medical diagnosis is not a "precursor" to VA's duty to 
provide an examination under the VCAA, noting that the VCAA 
requires "competent evidence of a current disability, or 
persistent or recurrent symptoms" before an examination is 
warranted.  The implementing regulations provide that VA will 
provide a medical examination or obtain a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  66 Fed. Reg. 45,620, 45,630 (to be codified at 
38 C.F.R. § 3.159(a)(2)).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements or opinions.  66 Fed. Reg. 45,620, 
45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  

After review of the evidence on file, the Board concludes 
that VA examination with respect to the veteran's claimed 
disabilities is not warranted under the VCAA or the 
implementing regulations.  The veteran is seeking service 
connection for hypertension, heart disability, circulatory 
disability and residuals of a cold injury.  In the Board's 
opinion, none of the above disabilities is of the type as to 
which lay observation is competent to identify its existence.  
Compare Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(finding that pes planus is the type of condition that lends 
itself to observation by a lay witness).  But see Layno v. 
Brown, 6 Vet. App. 465, 471 (1994) (noting that a layperson 
can competently testify as to a veteran's difficulty with 
breathing).  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board is also of the opinion that lay evidence 
is not sufficient to establish the presence of persistent or 
recurrent symptoms of disability with respect to the 
particular disabilities claimed by the veteran.  See 
generally, Savage v. Gober, 10 Vet. App. 488 (1997).  
Consequently, the mere assertion by the veteran in this case 
that he has the claimed disabilities does not suffice either 
to establish the existence of those disabilities, or the 
existence of any symptoms of the disabilities.  The Board 
notes in passing that while the joint motion emphasized that 
a VA examination might be warranted if the evidence on file 
showed persistent or recurring symptoms of disability, the 
veteran has never provided any statements or testimony as to 
the existence of any such symptoms, and there is otherwise no 
other evidence of such symptoms on file.  

In short, although the veteran has been afforded numerous 
opportunities to identify or submit evidence showing that he 
has the disabilities for which he seeks service connection, 
the record before the Board is devoid of any competent 
evidence demonstrating either the existence of such 
disabilities, or any symptoms of such disabilities.  The 
Board accordingly concludes that VA examination with respect 
to his claimed disabilities is not warranted under either the 
VCAA, or any other provision of law or regulation.

The Board notes that the veteran, on his February 1998 claim, 
listed his spouse as having knowledge of his claimed 
disorders.  Notably, however, she has not submitted any 
statements in support of his claims.  Moreover, there is no 
indication in any event that she is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions that would support the 
veteran's claims.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Espiritu, supra.

The Board notes that the veteran's representative, in October 
1998, requested that an opinion be obtained from an 
independent medical expert.  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001); 
see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, particularly as the veteran has failed to identify 
or submit any evidence suggesting that he even has the 
claimed disabilities, the Board believes that there is enough 
evidence in the record as it is presently constituted to 
decide the claims.  Moreover, the representative provided no 
rationale for his request other than the "complexity and the 
inadequacy of the VA compensation examination", although 
there is no such examination report on file.  The Board, 
consequently, is not persuaded by the representative's 
explanation of the need for an independent medical expert.

The Board notes that the veteran's service medical records 
are not on file.  The record reflects that the veteran was 
informed in June 1998 that VA was experiencing difficulty in 
obtaining his service medical records, and he was requested 
to provide additional information to aid VA in searching for 
his records.  The veteran provided the requested information 
but the National Personnel Records Center (NPRC), in 
September 1998, indicated that no service medical records for 
the veteran were on file with that agency, and that any such 
records were probably destroyed in a fire at that facility.  
The NPRC also indicated that a search of alternative sources 
for the veteran's service medical records could not be 
undertaken with the information that was available.  In any 
event, as discussed in detail above, the veteran has not 
submitted any evidence demonstrating the presence of any of 
his claimed disabilities since service.

In sum, therefore, the record reflects that the veteran was 
informed of the information and evidence necessary to 
substantiate his claims, and that VA has obtained all 
relevant outstanding and pertinent records identified by the 
veteran.  The Board finds that all relevant provisions of the 
VCAA have been complied with by VA in this case.

The Board again points out that the veteran's attorney has 
not identified any perceived deficiency in the notice 
provided the veteran or in the development actions undertaken 
in connection with this claim.  Nor has the attorney 
explained how the Board's re-adjudication of the instant 
claim without remanding the case to the RO prejudices the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board also emphasizes once more that the 
regulations issued by VA on August 29, 2001 merely implement 
the VCAA, and do not provide any rights other than those 
provided by the VCAA.

Accordingly, the Board concludes that remanding this case to 
the RO would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board therefore 
finds that it may proceed with a decision on the merits of 
the veteran's claim without prejudice to the veteran and in 
compliance with the Court's May 2001 order. 


Factual background

The veteran's service medical records are not on file.  In 
February 1998, the veteran submitted a VA Form 21-526 and 
accompanying statement, in which he indicated that he was 
filing for service connection for residuals of frostbite, 
circulatory problems, high blood pressure and a heart 
condition.

There is no medical evidence on file regarding any residuals 
of cold injury, hypertension, heart disability or circulatory 
disability.  In a June 1998 statement, the veteran contended 
that he was treated for hypertension and circulatory 
disability in service.  In his June 1999 substantive appeal, 
the veteran again requested entitlement to service connection 
for residuals of a cold injury, hypertension, heart 
disability and circulatory disability.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  Service incurrence of cardiovascular-
renal disease, including hypertension, during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

There is no medical evidence on file, either for the 
veteran's period of service or for any point thereafter, 
suggesting the presence of hypertension, heart disability, 
circulatory disability or any residuals of a cold injury.  
The only evidence in the instant case supportive of the 
veteran's claims consists of the lay statements of the 
veteran himself.  However, as there is no indication that the 
veteran is qualified through education, training or 
experience to offer medical diagnoses, as a layperson his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45,620, 45,630 (to be codified 
at 38 C.F.R. § 3.159(a)(1)). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran 
currently experiences hypertension, heart disability, 
circulatory disability or any residuals of cold injury, his 
claims for the above disabilities must be denied.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disability is 
denied.

Entitlement to service connection for circulatory disability 
is denied.

Entitlement to service connection for residuals of a cold 
injury (frostbite) is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

